DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having a pair of robotic arms supported by the base; and first and second bags configured to accommodate the respective robotic arms and having flexibility, wherein the first bag includes a main body configured to accommodate one of the robotic arms, an opening formed at one end of the main body and configured to expose an end effector coupled to a tip end of the one robotic arm, a first small opening formed at the other end of the main body and configured to expose the base, and a second small opening formed at the other end of the main body and configured to expose the other robotic arm; and the second bag includes a main body configured to accommodate the other robotic arm, an opening formed at one end of the main body of the second bag and configured to expose an end effector coupled to a tip end of the other robotic arm, a first small opening formed at the other end of the main body of the second bag and configured to expose the base, and a second small opening formed at the other end of the main body of the second bag and configured to expose the one robotic arm; a pair of robotic arms supported by the base; and a bag configured to accommodate the pair of robotic arms and having flexibility.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656